Citation Nr: 1208724	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-28 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to an initial compensable rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for hypertension, PTSD, and right ear hearing loss, and granted service connection for left ear hearing loss, with a noncompensable rating assigned, effective May 8, 2008.

The Veteran provided testimony before the undersigned at the RO in December 2011.  A transcript is of record.  



FINDINGS OF FACT

1.  Right ear hearing loss was demonstrated on the examination when the Veteran was accepted for active service and did increase in severity during active service. 

2.  In testimony at the December 2011 Board hearing, prior to promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issues of entitlement to service connection for PTSD and hypertension and entitlement to an initial compensable rating for left ear hearing loss.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2011).

2.  The criteria for withdrawal of the appeal for service connection for PTSD and hypertension and for an initial compensable rating for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ear Hearing Loss

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in May 2008, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, he was informed to submit all relevant evidence in his possession in the May 2008 letter.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the May 2008 letter.  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  Additionally, the Veteran was provided a proper VA examination in October 2008 for his right ear hearing loss claim.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Analysis

Service connection will be granted for disability that is the result of a disease or injury in active service or is aggravated in active service.  38 U.S.C.A. § 1110 (West 2002).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to diseases or defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).   

A pre-existing disability is considered to have been aggravated during active service, if it underwent an increase in disability beyond natural progression.  38 U.S.C.A. § 1153 (West 2002).  Aggravation will not be conceded if the pre-existing disability underwent no increase in active service based on the evidence of manifestations of the disability prior to, during and after service.  38 C.F.R. § 3.306(b).

Aggravation, for purposes of entitlement to VA compensation benefits, requires an increase in the pre-existing disability rather than mere recurrence of manifestations of the pre-service condition.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

A September 1966 service entrance examination revealed right ear hearing loss based upon audiometric testing.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
5
-5
55

The standard used for this testing was not identified.

As the auditory threshold at 4000 Hertz is greater than 40 decibels, the claimed disability was noted at the time of examination, entrance, and enrollment, and the presumption of soundness did not attach.  38 U.S.C.A. § 1111, 1137; 38 C.F.R. § 3.385.  

At the December 1970 separation examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
40

This test was conducted using the International Standards Organization (ISO) standard.

While the Veteran still had qualifying right ear hearing loss under 38 C.F.R. § 3.385, when comparing the auditory thresholds in ISO units, it is clear that his hearing actually improved at 500, 2000, and 4000 Hertz.  

The Veteran received a VA audiology and otolaryngology examination in October 2008, where a certified audiologist found a current right ear hearing loss disability upon audiometric testing.  

The hearing examination revealed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
60
60

The VA physician who conducted the otolaryngology examination noted the Veteran's reports of significant acoustic trauma during service as well as his reports of periodic recreational hunting and shooting post-service.  The examiner reviewed the claims folder including service records and the October 2008 audiogram.  

The examiner noted that prior to enlistment; the Veteran had significant right ear threshold shifts recorded on a standard Form 88 as well as on a backup Rudmose tracing report.  At separation, the Veteran had persistent bilateral high frequency threshold shifts.  However, the examiner stated, the audiometric thresholds in the right ear appeared not to worsen or aggravate between military enlistment and separation from active duty service.  The examiner stated that both he and the audiologist who conducted the October 2008 audiogram were in close agreement on the issue.  Therefore, it was the examiner's opinion that the Veteran's current right ear hearing loss would less likely than not be related to military acoustic trauma during service.  

At his hearing the Veteran and his representative contended that the record showed aggravation inasmuch as the speech reception thresholds at service separation were 40 decibels; while the 2008 examination showed those thresholds to have increased to 60 decibels.

Because hearing loss was identified on the examination when the Veteran was accepted for active service, the presumption of soundness is not for application.  38 U.S.C.A. § 1111.  Service connection for the pre-existing hearing loss requires a showing that the disability was aggravated in service.

While it is true that the Veteran's current hearing loss is worse than it was at the time of his separation from service, the record also shows that the pre-existing disability underwent no increase during service.  The objective testing shows that puretone thresholds actually improved between the time of his service entrance and service exit examinations.  The Veteran has not reported, nor does the record otherwise show, that the disability increased in severity during active service.

As there is no competent and credible evidence that the pre-existing disability underwent an increase during active duty service, the preponderance of the evidence is against the claim for service connection for right ear hearing loss, and it is therefore, denied.  38 U.S.C.A. § 5107(b).


PTSD, Hypertension, Left Ear Hearing Loss

In December 2011, the Veteran and his representative submitted a statement that the Veteran wished to stop appeal action for the issues of entitlement to service connection for PTSD, service connection for hypertension, and entitlement to an initial compensable rating for left ear hearing loss.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.

An appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing before the Board.  38 C.F.R. § 20.204.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim of entitlement to an increased evaluation for chloracne and that claim is dismissed.


ORDER

Service connection for right ear hearing loss is denied.  

The claim for entitlement to service connection for PTSD is dismissed.  

The claim for entitlement to service connection for hypertension is dismissed.
  
The claim for entitlement to an initial compensable rating for left ear hearing loss is dismissed.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


